Case: 21-10600     Document: 00516430793          Page: 1    Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 12, 2022
                                   No. 21-10600
                                                                     Lyle W. Cayce
                                                                          Clerk
   Brenda Drerup,

                                                            Plaintiff—Appellant,

                                       versus

   Consolidated Nuclear Security, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:19-CV-106


   Before Richman, Chief Judge, and Higginbotham and Elrod,
   Circuit Judges.
   Per Curiam:*
          Brenda Drerup sued her employer, Consolidated Nuclear Energy
   (“CNS”), alleging discrimination and retaliation in violation of Title VII of
   the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
   1967 (“ADEA”), the Americans with Disabilities Act (“ADA”), and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10600      Document: 00516430793          Page: 2   Date Filed: 08/12/2022




                                    No. 21-10600


   Texas Labor Code. The district court granted summary judgment to CNS on
   all claims. Drerup timely appealed. We affirm.
                                         I.
          CNS operates the Pantex Plant and maintains its internal fire
   department. Drerup, now 56, has been a member of the Pantex Fire
   Department since 1997. In 2006, she began treatment for allergic rhinitis; in
   2009, she was promoted to Fire Captain in charge of compliance. In August
   2014, she reported that black mold in her work area exacerbated her allergic
   rhinitis, causing severe headaches that inhibited her ability to concentrate or
   drive. The department granted her request and Drerup moved out of the Fire
   Department building.
          Drerup’s claims arise out of three events related to these conditions.
   First, every CNS firefighter can qualify to work as an “emergency
   responder” on passing the annual Combat Challenge. She consistently
   passed the Challenge until 2014, when a foot fracture prevented her from
   taking the Combat Challenge. Drerup did not take the test from 2015 to 2018
   due to mold in the test facility. In September 2018, the test facility was
   washed out. Drerup then passed the Combat Challenge in May 2019,
   however she has continued to be denied the opportunity to work as a
   responder.
          In 2015 there was a strike at CNS and responders filled in for striking
   employees, earning overtime compensation, but Drerup could not fill in
   because she had not passed the Combat Challenge. Then, in March 2017,
   Vance Robinson, although medically restricted from responder status, was
   allowed to work as an emergency responder during a grassfire, a one-time
   event. On Drerup’s complaint, CNS Employee Concerns determined that
   while it was not discriminatory, it was “inconsistent” with past decisions. On
   May 4, 2017, Drerup filed an intake questionnaire with the EEOC where she




                                         2
Case: 21-10600         Document: 00516430793       Page: 3   Date Filed: 08/12/2022




                                    No. 21-10600


   described the March 2017 fire as “the most recent” incident of “[o]ngoing
   harassment.”
              Second, in May 2016, Assistant Fire Chief William Ho-Gland
   announced that Battalion Chief Donavon Morgan would retire. Fire Chief
   Michael Brock and Ho-Gland decided to reclassify the Battalion Chief
   position as a Fire Captain position and hired Joshua Brown. On Drerup’s
   complaint, Employee Concerns determined that it was management’s
   decision to reclassify the position. After Brown started to work, Ho-Gland
   agreed that Drerup could transfer document compliance duties to Brown, but
   Brock insisted that Drerup continue with her current compliance duties.
          Finally, in 2019, CNS posted an Assistant Fire Chief position. Drerup
   applied, although she lacked the required Texas Commission on Fire
   Protection (“TCFP”) Fire Instructor II and Fire Officer II certifications.
   CNS hired Emory Johnson. Although Johnson lacked the TCFP
   certifications when he applied, he had national-equivalent certifications and
   the TCFP certifications by the time he interviewed.
          Drerup sued CNS, alleging age discrimination and retaliation under
   the ADEA, adding by amendment claims under the ADA, Title VII, and the
   Texas Labor Code, as well as claims for retaliation. The parties consented to
   have the case referred to a magistrate judge for all future proceedings. 1 CNS
   moved for summary judgment on all of Drerup’s claims, which the
   magistrate judge granted. Drerup timely appealed. We affirm.




          1
              28 U.S.C. § 636(c).




                                         3
Case: 21-10600           Document: 00516430793              Page: 4       Date Filed: 08/12/2022




                                            No. 21-10600


                                                 II.
           We review a grant of summary judgment de novo, viewing all evidence
   and drawing reasonable inferences in favor of the non-moving party. 2
   Summary judgment is proper “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” 3
                                                 III.
           We first consider whether Drerup properly exhausted her
   administrative remedies before pursuing her claims in federal court.
   “Exhaustion occurs when the plaintiff files a timely charge with the EEOC
   and receives a statutory notice of right to sue.” 4 The magistrate judge found
   that Drerup failed to exhaust her administrative remedies for her claims
   relating to the reclassification of the Battalion Chief position and to her denial
   of work as a responder during the 2015 strike. 5
                                                 A.
           In Texas, plaintiffs suing under Title VII and the ADA must file their
   charge with the EEOC within 300 days. 6 Drerup did not file her charge until




           2
               Ratliff v. Aransas County, 948 F.3d 281, 287 (5th Cir. 2020).
           3
               Fed. R. Civ. P. 56(a).
           4
               Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir. 2002).
           5
             The magistrate judge also held that she did not exhaust her administrative
   remedies regarding the temporary reassignment of Morgan’s duties; Drerup does not
   appeal this finding.
           6
             Garcia v. City of Amarillo, No. 2:18-CV-95-Z-BR, 2020 WL 4208060, at *3 (N.D.
   Tex. July 22, 2020), aff’d, 836 F. App’x 318 (5th Cir. 2021) (per curiam); see also Fort Bend
   County v. Davis, 139 S. Ct. 1843, 1846 (2019).




                                                  4
Case: 21-10600          Document: 00516430793              Page: 5       Date Filed: 08/12/2022




                                           No. 21-10600


   March 11, 2019, more than 300 days after the Battalion Chief position was
   reclassified on December 18, 2017.
          To avoid this bar, Drerup argues that the EEOC charge encompassed
   the reclassification because she provided her ongoing complaints to
   Employee Concerns. Under Title VII a cause of action “may be
   based . . . upon any kind of discrimination like or related to the charge’s
   allegations, limited only by the scope of the EEOC investigation that could
   reasonably be expected to grow out of the initial charges of discrimination.” 7
   But Drerup’s Employee Concerns complaints do not extend the scope of her
   charge to the reclassification. “[T]he question is whether the employee
   already included sufficient facts in his original complaint to put the employer
   on notice that the employee might have additional allegations of
   discrimination.” 8 Drerup’s 2017 EEOC charge addressed only her inability
   to work as a responder for the 2017 grassfire; her claims challenging the
   reclassification could not be reasonably expected to grow out of this.
   Alternatively, Drerup argues that her 2019 EEOC charge should relate back
   to her 2017 charge.
          An amended charge relates back to the date the first charge was filed
   when the “amendments alleging additional acts which constitute unlawful
   employment practices [are] related to or growing out of the subject matter of
   the original charge.” 9 But the 2019 charge alleged new claims and facts about
   reclassification unrelated to the 2017 grassfire. 10 So, Drerup failed to exhaust



          7
            Fine v. GAF Chem. Corp., 995 F.2d 576, 578 (5th Cir. 1993) (quoting Fellows v.
   Universal Rests., Inc., 701 F.2d 447, 451 (5th Cir. 1983)).
          8
              Manning v. Chevron Chem. Co., LLC, 332 F.3d 874, 879 (5th Cir. 2003).
          9
              29 C.F.R. § 1601.12(b).
          10
               Hornsby v. Conoco, Inc., 777 F.2d 243, 247 (5th Cir. 1985).




                                                  5
Case: 21-10600          Document: 00516430793              Page: 6        Date Filed: 08/12/2022




                                           No. 21-10600


   her administrative remedies regarding the reclassification of the Battalion
   Chief position and this claim was properly barred.
                                                B.
          Drerup also argues that the magistrate judge improperly found that
   her claim for unequal compensation due to her inability to work as a
   responder during the 2015 strike was not administratively exhausted. The
   Lily Ledbetter Fair Pay Act of 2009 (“FPA”) allows one to assert backpay
   claims for two years prior to filing the charge. 11 While the strike ran from
   August to October 2015, less than two years before her timely 2017 EEOC
   charge relating to the grassfire, Drerup did not there raise an FPA claim for
   unequal compensation or mention compensation. Drerup failed to bring a
   timely charge regarding the 2015 strike; those claims are properly barred.
                                                IV.
          Drerup next appeals the magistrate judge’s rejection of her claimed
   disability under the ADA. When a plaintiff relies on circumstantial evidence
   for an ADA claim, we apply the McDonnell Douglas burden shifting
   framework. 12 Its first step requires a prima facie case of discrimination under
   the ADA, 13 that she “has a disability;” “was qualified for the job;” and “was
   subject to an adverse employment decision on account of [her] disability.” 14
          Under the ADA, a disability is “a physical or mental impairment that
   substantially limits one or more major life activities of such individual.” 15



          11
               42 U.S.C. § 2000e-5(e)(3)(B).
          12
               Seaman v. CSPH, Inc., 179 F.3d 297, 300 (5th Cir. 1999).
          13
               McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973).
          14
               Thompson v. Microsoft Corp., 2 F.4th 460, 470 (5th Cir. 2021).
          15
               42 U.S.C. § 12102(1)(A).




                                                 6
Case: 21-10600           Document: 00516430793                Page: 7   Date Filed: 08/12/2022




                                               No. 21-10600


   “‘Substantially limits’ is not meant to be a demanding standard.” 16 Major
   life activities include “breathing,” “concentrating,” “working,” or “the
   operation of a major bodily function,” including the respiratory and immune
   systems. 17 There is insufficient evidence to show that Drerup’s respiratory
   system, immune system, breathing, or ability to work were substantially
   limited. The symptoms she cites (itchy eyes, chest pain, congestion) do not
   implicate any major life function and there is no other evidence showing her
   breathing or respiratory or immune systems are compromised. Additionally,
   although Drerup cannot work from the Fire Department building with her
   colleagues or take the Combat Challenge, this is insufficient to show that her
   ability to work was substantially limited. “[W]hen the major life activity
   under consideration is that of working, the statutory phrase ‘substantially
   limits’ requires, at a minimum, that [one] allege [she is] unable to work in a
   broad class of jobs.” 18 While Drerup cannot perform specific jobs, such as a
   responder, she is not substantially limited in her ability to work a broad class
   of jobs, as she remains a Fire Captain. 19 Drerup fails to make a prima facie
   case of discrimination.


           16
                29 C.F.R. § 1630.2(j)(1)(i).
           17
                42 U.S.C. § 12102(2).
           18
              Kemp v. Holder, 610 F.3d 231, 238 (5th Cir. 2010) (per curiam) (citing Sutton v.
   United Airlines, Inc., 527 U.S. 471, 491 (1999)). In 2008, Congress amended the ADA and
   explicitly overturned Sutton with regards to mitigating measures but did not do so with
   regards to work restrictions. Williams v. Tarrant Cty. Coll. Dist., 717 F. App’x 440, 446 (5th
   Cir. 2018) (per curiam); 42 U.S.C.A § 12101(b)(2)–(3). See also Green v. United Parcel
   Serv., Inc., 847 F. App’x 207, 211 (5th Cir. 2021) (per curiam); Mora v. Univ. of Tex. Sw.
   Med. Ctr., 469 F. App’x 295, 297–98 (5th Cir. 2012) (per curiam); Stewart v. City of Hous.
   Police Dep’t, 372 F. App’x 475, 477 (5th Cir. 2010) (per curiam) (continuing to apply the
   Sutton standard).
           19
             Stewart, 372 F. App’x at 477 (quoting Sutton, 527 U.S. at 492) (“If jobs utilizing
   an individual’s skills . . . are available, one is not precluded from a substantial class of
   jobs.”).




                                                    7
Case: 21-10600        Document: 00516430793              Page: 8       Date Filed: 08/12/2022




                                          No. 21-10600


                                               V.
           Next, Drerup appeals the dismissal of her four Title VII and ADEA
   claims, alleging discrimination when: (1) she was not promoted to Battalion
   Chief; (2) only male employees were allowed to act as responders; (3) she
   was not allowed to swap duties with Brown; and (4) she was not interviewed
   or hired to be Assistant Fire Chief. We again apply the McDonnell Douglas
   burden-shifting framework. 20 A prima facie case of discrimination under
   Title VII and the ADEA requires Drerup to show that she is a member of a
   protected class, qualified for the position, suffered an adverse employment
   action and was replaced by, or treated less favorably than, someone outside
   the protected class. 21 While Drerup is a member of a protected class for
   purposes of both Title VII and the ADEA, she fails to make her prima facie
   case on each of her claims.
           First, Drerup must specifically show that “she sought and was
   qualified for the position,” was rejected, and CNS continued to seek or
   promote applicants with her qualifications. 22 Because Drerup never applied
   to be Battalion Chief, she was not rejected for the position. Nor did CNS
   “continue[] to seek or promote applicants” for the position. 23 Indeed no one
   was hired as Battalion Chief.



           20
             McDonnell Douglas, 411 U.S. at 802–03; Turner v. Kan. City S. Ry. Co., 675 F.3d
   887, 892 (5th Cir. 2012).
           21
             Sanders v. Christwood, 970 F.3d 558, 561 (5th Cir. 2020); Russell v. McKinney
   Hosp. Venture, 235 F.3d 219, 223–24 (5th Cir. 2000). As a woman over 40, Drerup is
   protected by both Title VII and the ADEA. 29 U.S.C. § 631(a).
           22
             Lindsley v. TRT Holdings, Inc., 984 F.3d 460, 469 (5th Cir. 2021) (citing Davis v.
   Dall. Area Rapid Transit, 383 F.3d 309, 317 (5th Cir. 2004)).
           23
             Drerup’s claims regarding the reclassification itself are barred as she failed to
   administratively exhaust the claim.




                                                8
Case: 21-10600           Document: 00516430793             Page: 9      Date Filed: 08/12/2022




                                           No. 21-10600


          Second, Drerup argues that she was treated less favorably than four
   similarly situated male employees who worked as responders: Robinson (who
   failed the Combat Challenge), and Hill, Knapp, and Hale (who did not work
   in the Fire Department building). Drerup must show that she was treated less
   favorably than a similarly situated comparator outside the protected class.24
   A similarly situated employee must share the same job responsibilities and
   supervisor. 25 None of these men are similarly situated to Drerup. She could
   not act as a responder because she had not taken and passed the challenge,
   could not enter the Fire Station, and had a CNS medical restriction. It is the
   combination of these factors, as opposed to those employees only having one
   factor present, that disqualified Drerup from the position.
          Third, Drerup argues that Brock did not allow her to switch duties
   with Fire Captain Brown. As both Drerup and Brown are Fire Captains, this
   would have been a lateral transfer. While “the denial of a purely lateral
   transfer is not an adverse employment action,” 26 “the denial of a transfer
   may be the objective equivalent of the denial of a promotion” qualifying as an
   adverse employment action when the new position is objectively better. 27
   Here, however Drerup only asserts that she preferred Brown’s duties to her
   own. She failed to create a genuine issue of material fact that his role was
   objectively more prestigious, and she failed to make a prima facie case.
          Drerup next argues that she faced discrimination when she was not
   hired to be Assistant Fire Chief but fails to show that she was qualified for the
   position. The Assistant Fire Chief position required five certifications, two


          24
               Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 259–60 (5th Cir. 2009).
          25
               Id. at 259–60.
          26
               Alvarado v. Tex. Rangers, 492 F.3d 605, 612 (5th Cir. 2007).
          27
               Id. at 614.




                                                 9
Case: 21-10600          Document: 00516430793              Page: 10     Date Filed: 08/12/2022




                                            No. 21-10600


   of which Drerup lacked. Although Johnson, who was ultimately hired,
   initially lacked these certifications, he had the national equivalents when he
   applied. He also had all of the TCFP certifications by the time of his
   interview. Additionally, the Assistant Fire Chief had to be able to be
   “physically present at the fire station,” but Drerup could not enter the fire
   station. While Johnson could not enter the building alone until he received
   security clearance, he could, and did, enter the building with an escort.
   Drerup fails to make a prima facie case of discrimination. 28
                                                VI.
          Finally, Drerup argues she was retaliated against when she was not
   hired as Assistant Fire Chief or Battalion Chief. To establish a prima facie
   case of retaliation, Drerup must show that she engaged in protected activity,
   she faced an adverse employment action, and there was “a causal link
   between the protected activity and the adverse action.” 29 To review
   retaliation claims, we again follow the McDonnel Douglas burden shifting
   framework. 30
          Drerup fails to make a prima facie case. As for the position of Assistant
   Fire Chief, CNS had a legitimate, nondiscriminatory reason for not hiring
   her—she was not qualified. Drerup has offered no evidence that CNS’s




          28
               Lindsley, 984 F.3d at 469.
          29
               Badgerow v. REJ Properties, Inc., 974 F.3d 610, 618–19 (5th Cir. 2020) (citation
   omitted).
          30
               Id. at 618.




                                                10
Case: 21-10600           Document: 00516430793                 Page: 11        Date Filed: 08/12/2022




                                              No. 21-10600


   decision not to hire her was mere pretext. 31 As to her claim that not hiring her
   as Battalion Chief was retaliation—she never applied for the position. 32
                                                 ****
           Accordingly, we AFFIRM the district court.




           31
                Feist v. La., Dep’t of Just., Off. of the Atty. Gen., 730 F.3d 450, 454 (5th Cir. 2013).
           32
              Lindsley, 984 F.3d at 469. Drerup also argues that the reclassification of the
   Battalion Chief position was retaliation. This claim is barred as Drerup failed to exhaust her
   administrative remedies.




                                                     11